UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52928 Commission File Number FIRST LIBERTY POWER CORP. (Exact name of registrant as specified in its charter) Nevada 45-0560329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7251 W. Lake Mead Blvd, Suite 300, Las Vegas, NV (Address of principal executive offices) (Zip Code) (800) 709-1196 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 68,425,000 share of common stock issued and outstanding as of March 17,2011. (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) FIRST LIBERTY POWER CORP TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T. Controls and Procedures 5 PART II – Other Information Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 8 Signatures 9 1 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the six month period ended January 31, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending July 31, 2011.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended July 31, 2010. Page Unaudited Financial Statements Balance Sheets F -1 Statements of Operations F -2 Statements of Cash Flows F -3 Notes to Financial Statements F-4 to F-10 2 FIRST LIBERTY POWER CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS January 31, (unaudited) July 31, (audited) ASSETS CURRENT ASSETS: Cash in bank $ $ Prepaid consulting fees Total current assets PROPERTY AND EQUIPMENT: Deposits on mineral properties Total property and equipment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable – trade $ $ Accrued liabilities Accounts payable – related parties - Due to stockholder Loan payable Total current liabilities Total liabilities 3 Commitments and Contingencies STOCKHOLDERS’ EQUITY: Common stock, par value $0.001 per share; 540,000,000 shares authorized;68,425,000 shares issued and outstanding as ofJanuary 31, 2011, and July 31, 2010, respectively Additional paid-in capital Common stock payable (Deficit) accumulated during the exploration stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ The accompanying notes to financial statements are an integral part of these balance sheets. FIRST LIBERTY POWER CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (NOTE 2) FOR THE SIX MONTHS ENDED JANUARY 31, 2, AND CUMULATIVE FROM INCEPTION (MARCH 28, 2007) THROUGH JANUARY 31, 2011 (Unaudited) Three Months Ended Six Months Ended Cumulative January 31, January 31, From Inception REVENUES $
